Citation Nr: 1621570	
Decision Date: 05/31/16    Archive Date: 06/08/16

DOCKET NO.  13-22 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether the recoupment of severance pay by withholding VA disability compensation benefits is proper.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran had active duty service from December 1983 to February 1984 (uncharacterized service) and from September 1989 to April 1998.
This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida.

On the Veteran's substantive appeal dated July 2013, he requested a hearing before a Veterans Law Judge.  However, he thereafter withdrew his hearing request in August 2014.  Accordingly, his request for a hearing is considered to be withdrawn and his claim will be reviewed based on the evidence of record.  See 38 C.F.R. 
§ 20.704(e) (2015).

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The recoupment of a Veteran's severance pay from VA disability compensation is required by 10 U.S.C.A. § 1174(h)(2), which states that a member who has received separation pay under this section, or severance pay or readjustment pay under any other provision of law, based on service in the armed forces shall not be deprived, by reason of his receipt of such separation pay, severance pay, or readjustment pay, of any disability compensation to which he or she is entitled under the laws administered by VA, but there shall be deducted from that disability compensation an amount equal to the total amount of separation pay, severance pay, and readjustment pay received. 

The recoupment of severance pay is controlled by 38 C.F.R. § 3.700(a)(3) which provides that: Where the disability or disabilities found to be service-connected are the same as those upon which disability severance pay is granted, or where entitlement to disability compensation was established on or after September 15, 1981, an award of compensation will be made subject to recoupment of the disability severance pay.  Where entitlement to disability compensation was established prior to September 15, 1981, compensation payable for service-connected disability other than the disability for which disability severance pay was granted will not be reduced for the purpose of recouping disability severance pay. Where entitlement to disability compensation was established on or after September 15, 1981, a veteran may receive disability compensation for disability incurred or aggravated by service prior to the date of receipt of the severance pay, but VA must recoup from that disability compensation an amount equal to the severance pay. 

Where payment of separation pay was made on or before September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay.  Where payment of separation pay was made after September 30, 1996, VA will recoup from disability compensation an amount equal to the total amount of separation pay less the amount of Federal income tax withheld from such pay.  The Federal income tax withholding amount is the flat withholding rate for Federal income tax withholding. 

An opinion of the VA General Counsel , VAOGCPREC 14-92, concluded that, "[i]n accordance with the provisions of 10 U.S.C.A. § 1174  and 38 C.F.R. § 3.700, VA disability compensation should be offset to recoup the amount of special separation benefits received by a former member of the armed forces."  See also VAOGCPREC 12-96.  VAOGCPREC 12-96 held that 10 U.S.C.A. § 1174(h)(2)  requires that VA recoup from a Veteran's VA disability compensation the amount of "nondisability severance pay" received by the Veteran under section 631 of Pub. L. No. 96-513.

The governing statutes allow very limited exceptions to such recoupment, such as a sole survivorship discharge or where disability severance pay was received for disability incurred in line of duty in a combat zone.  See 10 U.S.C.A. §§ 1174 (i), 1212(d).

The Veteran was separated from active service in April 1998.  His DD Form 214 indicates that he received severance pay in the amount of $25,806.60.  In a December 2006 letter, the Veteran was notified that VA had to hold back part of his VA compensation benefits until the severance pay was paid back.  The Veteran thereafter expressed disagreement with the withholding of his severance pay in a statement dated January 2007, essentially noting that he felt he had already paid much of his severance pay back to VA based on a December 1999 rating decision which found his overall disability rating to be 30 percent when it should have been 40 percent.  

In a May 2010 letter to the Veteran from the Director of Office of Communications and Case Management of the Veterans Benefits Administration, the Veteran was notified that he was separated from service in April 1998 and received separation pay of $25,806.60.  Further, the after tax amount of his severance pay was $22,172.60.  Additionally, as his initial degree of disability was 10 percent, the recoupment of his severance pay was made at the rate payable for a 10 percent disability evaluation ($123.00 per month); he would receive the available difference in the amount of $418 per month.  The letter also informed the Veteran that the remaining balance on his severance pay as of May 1, 2010 was $20,942.00.  
In subsequent statements, the Veteran contends that he should not be required to have his severance pay withheld as he participated in combat operations during service and was discharged due to combat-related injury.  He has also stated that the amount of Federal income tax funds noted as withheld by VA in the May 2010 letter is incorrect.  In this regard, in the Veteran's August 2012 VETSNET Compensation and Award document, there is $7,225.65 reported as Federal income tax funds that were withheld for the recoupment of the Veteran's disability severance pay.  Also, a deduction amount of $12,300.00 is documented on a May 2009 C&P Master Record Audit Writeout.  Indeed, a review of the record is unclear as to the correct amount of Federal income tax that is to be withheld in determining the amount of disability severance pay to be recouped.  In light of the foregoing, the Board finds that remand is necessary for the AOJ to determine the appropriate amount.  Further, the Veteran is invited to submit any additional argument as to the appropriate amount of Federal income tax funds to be withheld in determining the recoupment of his disability severance pay.

Accordingly, the case is REMANDED for the following action:

1. Take appropriate steps to contact the Veteran regarding the claim remanded herein and obtain any finding by the Veteran pertaining to the amount of Federal income tax funds withheld in regard to his disability severance pay for his service-connected cervical spine disability.  
  
2. Thereafter, identify the appropriate amount of Federal income tax withheld in regard to the Veteran's disability severance pay for his service-connected cervical spine disability.  This determination should include consideration of the following documents which indicate different amounts of withheld Federal income tax funds:

a. $7,225.65 noted on the Veteran's August 2012 VETSNET Compensation and Award document.

b. $3634.00 noted in a May 2010 letter to the Veteran from the Director of Office of Communications and Case Management of the Veterans Benefits Administration.

Also note the deduction amount of $12,300.00 on the May 2009 C&P Master Record Audit Writeout.

3. Review the claims file to ensure that all of the foregoing 
requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




